DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 04/16/2021 has been entered. Claims 1 and 27 have been amended. Claims 17 and 22 were previously cancelled. Claim 28 has been added. Claims 1-16, 18-21 and 23-28 remain pending in this application. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7-9, 15-16, 18-21, 23, 25 and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noguchi et al. (Pub. No.: US 2015/0366758 A1), hereinafter Noguchi. 
	Regarding claim 1, Noguchi discloses (fig. 15 and annotated fig. 20 and 20b. below) a membrane (valve element 220) for use in connection with a closed system transfer device (vial shield 2) (abstract), the membrane comprising: 
	A body having a proximal portion opposite a distal portion along a central axis 
	A skirt extending radially outward from the distal portion such that a lip is formed at a transition between the proximal portion and the distal portion, the lip defined by a planar surface extending from the transition between the proximal portion and the distal portion to an outer edge of the skirt (see annotated fig. 20), the lip defining an engagement surface at a distal end of the lip (see annotated fig. 20b), the engagement surface configured for engagement with a membrane seat of the closed system transfer device (see annotated fig. 20b, lip engages with a membrane seat of the top plate 211 to prevent axial movement of the membrane, the valve is held by the top plate, ¶ 0102, see fig. 15 and annotated fig. 20); 
	At least one well recessed (first space 231 formed by first rib 225a and central protrusion 224, ¶ 0127) in the distal portion and extending from a distal end of the distal portion in a proximal direction, thereby forming a channel (first space 231) with the distal portion, the channel having a first open end, a closed second end, and a pair of sidewalls extending between the first open end and the closed second end (¶ 0127 and see figs. 15 and 20); and
	At least one slit (cut 222) extending through at least a portion of the body in a direction of a plane along or parallel to the central axis (¶ 0118). 

    PNG
    media_image1.png
    253
    559
    media_image1.png
    Greyscale

Noguchi Annotated fig. 20

    PNG
    media_image2.png
    306
    837
    media_image2.png
    Greyscale

Noguchi Annotated fig. 20b
	Regarding claim 2, Noguchi further discloses (annotated fig. 20 above) that the at least one well is continuous in a circumferential direction about the central axis (the at least one well formed by first rib 225a that extends continuously ¶ 0119 and central protrusion 224, resulting in continuous well). 
	Regarding claim 4, Noguchi further discloses (annotated fig. 20 above) that the at least one well has an annular shape (ribs 225a is ring shape and central protrusion 
	Regarding claim 5, Noguchi further discloses (annotated fig. 20 above) that the at least one well comprises a plurality of wells (first space 231 described above and second space 232 formed from first rib 225a and second rib 225b, ¶ 0119).
	Regarding claim 7, Noguchi further discloses (fig. 15) that the at least one slit extends through at least a portion of the body in a direction along the central axis (¶ 0118). 
	Regarding claim 8, Noguchi further discloses (fig. 15) that the at least one slit is configured to be opened by a cannula during penetration of the cannula through the membrane and to close upon withdrawal of the cannula from the membrane (¶ 0058). 
	Regarding claim 9, Noguchi further discloses (annotated fig. 20 above) that the at least one slit is positioned on a raised area (central protrusion 224) that protrudes distally from the distal portion of the distal end (¶ 0119). 
	Regarding claim 15, Noguchi further discloses (annotated fig. 20 above) a retention ring (annular rib 225b) protruding in a distal direction from the distal portion of the distal end (¶ 0127). 
	Regarding claim 16, Noguchi further discloses (fig. 15) that the retention ring is continuous in a circumferential direction about the central axis (¶ 0119).  
	Regarding claim 18, Noguchi further discloses (fig. 15) that the retention ring has an annular shape (¶ 0119). 
	Regarding claim 19, Noguchi further discloses (annotated fig. 20 above) that the proximal portion and the distal portion are monolithically formed together (¶ 0056). 
	Regarding claim 20, Noguchi further discloses (fig. 15) that the body is 
	Regarding claim 21, Noguchi further discloses (annotated fig. 20 above) that the lip is substantially perpendicular to the central axis. 
	Regarding claim 23, Noguchi further discloses (annotated fig. 20 above) that the proximal end of the proximal portion has a planar surface (¶ 0118). 
	Regarding claim 25, Noguchi further discloses (annotated fig. 20 above) that a distal end of the distal portion has a planar surface.
Regarding claim 27, Noguchi further discloses (fig. 15 and annotated fig. 20 and 20b) that the lip defines a proximal engagement surface (see annotated fig. 20b), the proximal engagement surface configured for engagement with a seat lip folded over the membrane in a radially inward direction (see annotated fig. 20b, lip engages with a seat lip of the top plate 211 that is folded over the membrane) and wherein the membrane and seat lip cooperate together to prevent axial movement of the membrane within the closed system transfer device (the valve is held by the top plate, ¶ 0102, see fig. 15 and annotated fig. 20). 
	Regarding claim 28, Noguchi further discloses (annotated fig. 20) that the membrane is configured to extend across an inner cavity within the closed system transfer device (see fig. 20), and wherein the membrane seat retains the membrane from axially moving into the cavity (¶ 0102). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi as applied to claim 1 above, in view of Paradis (US Patent No.: 5,921,264). 
claim 3, Noguchi discloses all of the elements of the current invention as stated above in claim 1 except for the at least one well is discontinuous in a circumferential direction about the central axis. 
Paradis teaches (fig. 10A) a membrane in the same field of endeavor comprising compression grooves (28-1 and 28-2) which form a discontinuous well in a circumferential direction about the central axis (col. 5, lines 57-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the membrane disclosed by Noguchi and incorporate the at least one well discontinuous in a circumferential direction about the central axis. Doing so provides a positive fluid seal (col. 5, lines 57-67). 
Regarding claim 6, Noguchi discloses all of the elements of the current invention as stated above in claim 1 except for the at least one well comprises a plurality of wells positioned at a same radius away from the central axis and separated from each other by at least one connecting rib. 
Paradis teaches (fig. 10A) a membrane in the same field of endeavor wherein the at least one well comprises a plurality of wells (compression grooves 28-1 and 28-2) positioned at a same radius away from the central axis (col. 5, lines 57-67). The plurality of wells positioned at a same radius away from the central axis results in the plurality of wells separated from each other by at least one connecting rib. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the membrane disclosed by Noguchi and incorporate the at least one well comprising a plurality of wells at a same radius away from the central axis and separated from each other by at least one connecting rib as . 

Claims 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi, as applied to claim 1 above, in view of Levy (Pub. No.: US 2011/0130740 A1).
Regarding claim 11, Noguchi discloses all of the elements of the current invention as stated above in claim 1 except for the at least one slit is a pair of slits intersecting each other at a midpoint of each slit. 
Levy teaches (fig. 10) a membrane (septum 18’) in the same field of endeavor wherein the at least one slit is a pair of slits (cuts 122) intersecting each other at a midpoint of each slit (¶ 0087).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one slit disclosed by Noguchi and incorporate the pair of slits intersecting each other at a midpoint of each slit as taught by Levy. Doing so provides a membrane that yields more easily under the pressure of a cannula (Levy ¶ 0088).
Regarding claim 13, Noguchi in view of Levy teach all of the elements of the current invention as stated above in claim 11 except for the pair of slits intersect at a perpendicular angle. 
Levy further teaches (fig. 10) that the pair of slits intersect at a perpendicular angle (see fig. 10, ¶ 0087).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pair of slits of Noguchi in view of Levy 
Regarding claim 14, Noguchi discloses all of the elements of the current invention as stated above in claim 1 except for the slits are arranged such that the cannula penetrates the slits through an intersection point of the slits. 
Levy teaches (fig. 10) a membrane (septum 18’) in the same field of endeavor wherein the slits are arranged such that the cannula penetrates the slits through an intersection point of the slits (¶ 0088).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one slit disclosed by Noguchi and incorporate the slits arranged such that the cannula penetrates the slits through an intersection point of the slits as taught by Levy. Doing so provides a membrane that yields more easily under pressure of a cannula (Levy ¶ 0088). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Noguchi, as applied to claim 1 above, in view of Brimhall et al. (US Patent No.: 5,242,393), hereinafter Brimhall.
Regarding claim 12, Noguchi discloses all of the elements of the current invention as stated above in claim 1 except for the at least one slit is three slits connected to one another at one of their end points.
Brimhall teaches (fig. 2B) a membrane (septum 126) in the same field of endeavor wherein the at least one slit is three slits (arms 129, 130 and 131) is three slits connected to one another at one of their endpoints (col. 2, lines 25-27). 
. 

Claims 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi as applied to claim 1 and 9 above, in view of Ishiwata et al. (Pub. No.: US 2015/0112296 A1), hereinafter Ishiwata.  
Regarding claim 10, Noguchi discloses all of the elements of the current invention as stated above in claim 9 except for the raised area is arcuately shaped with an apex at the central axis of the membrane. 
Ishiwata teaches (fig. 7) a membrane (14) in the same field of endeavor wherein the raised area is arcuately shaped with an apex at the central axis (¶ 0039). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the raised area disclosed by Noguchi to be arcuately shaped with an apex at the central axis of the membrane as taught by Ishiwata. Doing so allows any solution adhered to the surface of the injection needle to be wiped off (Ishiwata ¶ 0010).
	Regarding claim 24, Noguchi discloses all of the elements of the current invention as stated above in claim 1 except for a distal end of the distal portion has a convex surface.
	Ishiwata teaches (fig. 7) a membrane (14) in the same field of endeavor wherein 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distal end of the distal portion of the membrane disclosed by Noguchi and incorporate the convex surface as taught by Ishiwata. Doing so allows any solution adhered to the surface of the injection needle to be wiped off (Ishiwata ¶ 0010). 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Noguchi as applied to claim 1 above, in view of Bonnal et al. (Pub. No.: US 2014/0174578 A1), hereinafter Bonnal.
	Regarding claim 26, Noguchi discloses all of the elements of the current invention as stated above in claim 1 except for an outer perimeter of the proximal portion has a radiused edge. 
	Bonnal teaches (fig. 4) a membrane (30) in the same field of endeavor wherein an outer perimeter of the proximal portion (upper membrane section 112) has a radiused edge (membrane shoulder 116) (¶ 0067). 
Bonnal teaches a variety of membrane shapes that would all predictably be resilient and capable of undergoing longitudinal compression (¶ 0061). Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Noguchi in view of Bonnal such that the outer perimeter of the proximal portion has a radiused edge, as taught by Bonnal because such modification is a simple substitution of one known element for another to obtain a predictable result of providing a membrane that is resilient and capable of undergoing . 

Response to Arguments
Applicant's arguments filed 04/16/2021 have been fully considered but they are not persuasive. 
Claim 1 has been amended to recite that the lip defines “an engagement surface at a distal end of the lip, the engagement surface configured for engagement with a membrane seat of the closed system transfer device to prevent axial movement of the membrane.” Applicant argues that Noguchi fails to teach this arrangement. However, as discussed in the rejection above, the lip of Noguchi engages with a membrane seat (characterized by the top plate 211) (¶ 0102). Applicant argues that one of ordinary skill in the art would not be motivated to modify the transfer device to include a membrane seat and to configure engagement surfaces at the distal portion of the lip (i.e., ribs 225a, 225b of the membrane to engage this membrane seat to prevent axial movement of the membrane. However, a modification was not suggested in the outstanding rejection. Further, applicant refers to ribs 225a and 225b of the membrane engaging with the membrane seat, however, the lip identified in the rejection above is not ribs 225a and 225b. 
Regarding claim 28, Applicant argues that Noguchi fails to teach a membrane configured to extend across an inner cavity within a closed system. However, the membrane of Noguchi extends across an inner cavity of the transfer device (vial shield) (see fig. 20). While the vial shield of Noguchi is used in combination with a vial stopper, the membrane of Noguchi still extends across an inner cavity of the transfer device.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        


/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781